Per Curiam.
Robert James Morgan, a prisoner at the Indiana State Prison, pro se, in forma pauperis, has attempted to file what he designates as a Petition for a Writ of Certiorari whereby he seeks to review a judgment of the Gibson Circuit Court which denied relief on his Petition for a Writ of Error Coram Nobis. It is in fact an attempt to appeal from said judgment.
The papers here do not constitute either a transcript of the record of the trial court, or an assignment of errors. Both are necessary to perfect an appeal. Rule 2-2. See also Rule 2-40. We have no jurisdiction of this matter.
Leave to file this pretended appeal is denied for want of jurisdiction.
Note.—Reported in 148 N. E. 2d 563.